Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-22 are pending.
Claims 2, 7-8, 15-16 and 20-22 are withdrawn. 
Claims 1, 3-6, 9-14 and 17-19 are examined.

Restriction and species election requirement
	The applicant has responded on 7/5/2022 to the restriction requirement filed 3/3/2022 by electing Group I. The applicant has elected SEQ ID NO: 22.
	Because the applicant did not present a traversal of the requirement for restriction, applicant’s response is considered to be without traverse.
	The restriction is made FINAL.

Claim objection
Claim 1 is objected to because the acronym “LG2” must be spelled out the first time it is used, with the acronym in parentheses.
In claim 1, line 3, “and” should be deleted.

Claim Rejections - 35 USC § 101
	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-6 and 17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3-7, and 17-20 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The instantly pending claims are method claims. The judicial exception is the correlation of a recited marker locus (sequence) with a male sterile phenotype in watermelon.  
	The claims are drawn to methods of “determining” (watermelon genotype), which apply the natural principle of a correlation between watermelon genomic regions, or polymorphisms located therein, and particular (male) sterility phenotype. These claims read on thought processes, i.e., visually observing (“detecting”) watermelon plants already growing in a field and naturally occurring phenomena (a male-sterile watermelon plant is readily recognizable from a male-fertile watermelon plant if it natively comprises male sterility genetic determinant(s)). The breadth of “detecting” encompasses non-transformative visual assessment of a watermelon plant for a male sterile phenotype, coupled with prior knowledge of the correlation of said phenotype with the presence of a particular genomic region or polymorphism. This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. 
	As the steps of “determining”, “identifying” and “detecting” are very generally recited, the combination of determining, identifying and detecting is together reasonably interpreted as mere data gathering. Furthermore, limiting the marker to a particular sequence does not change the steps to be performed. As well, determining a genotype appears to be a data analysis (mathematical) step, which is an abstract idea, and is thus another judicial exception. 
	While the preamble of claim 17 recites “introgressing”, the steps of “genotyping” and “selecting” are also interpreted as mere data gathering. Limiting the marker to a particular sequence does not change the steps to be performed. Determining a genotype appears to be a data analysis (mathematical) step, which is an abstract idea, and is thus another judicial exception.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9,-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is an incomplete method claim because it does not result in determining the genotype associated with a male sterile phenotype of a watermelon plant. It is unclear whether the progeny plant obtained has the genotype associated with a male sterile phenotype.
Claims 1, 3, 9, 14 and 17 recite the phrase “genetically linked”. It is unclear what the metes and bounds of “genetically linked” are. It is not clear if this means they are located anywhere on the same chromosome, are immediately adjacent within a chromosome or are within a defined proximity within a chromosome. “Genetically linked” does not require physical linkage and may encompass a location on any chromosome in the plant genome.
Claims 1, 3, 6, 9, 14, 17 and 19 recite “LG2”. The location and structure of LG2 are not disclosed in the specification or claims. Various SEQ ID NOs. are indicated as being “on LG2”, but it is unclear what genomic region LG2 refers to.
In claim 12, the metes and bounds of "about" are indefinite. The claim recites 3 and 10 as the lower and upper limits, respectively. However, "about" encompasses undisclosed values below 3 and above 10. It is not known what these values are. It is suggested "about" be deleted.
In claim 14, it is unclear what location "thereof" refers to. It is unclear whether the first polymorphism is within 15cM of SEQ ID NO:28, SEQ ID NO:59 or the genomic region. 
Claim 17 is an incomplete method claim because it does not result in “introgressing an allele into a watermelon plant”. The steps “genotyping” and “selecting” do not result in “introgressing an allele” as set forth in the preamble.
Dependent claims which fail to cure the deficiencies are also rejected.
Clarification and/or correction is required.
Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-6, 9-14 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a method of determining the genotype associated with a male sterile phenotype of a watermelon plant or part thereof, which comprises obtaining a sample of material from said plant, and detecting in said sample a polymorphism in or genetically linked to a locus that confers said male sterile phenotype comprising loci NW0249314 (SEQ ID NO:1) and NW0250301 (SEQ ID NO:78); comprising loci NW0248249 (SEQ ID NO: 22) and NCLAN009405170 (SEQ ID NO: 59) or within 15 cM thereof; and to a method for producing a watermelon plant that comprises in its genome a locus associated with a male sterile phenotype, which comprises: (i) crossing a first watermelon plant and a second watermelon plant at least one of which comprises a locus associated with a male sterile phenotype defined by loci NW0249314 (SEQ ID NO:1) and NW0250301 (SEQ ID NO:78) on LG2 or comprising loci NW0248249 (SEQ ID NO: 22) and NCLAN009405170 (SEQ ID NO: 59) or within 15 cM thereof; (ii) detecting a polymorphism in or genetically linked to said locus associated with a male sterile phenotype; and (iii) selecting a watermelon plant based on the presence of said polymorphism; further comprising crossing the watermelon plant of step (iii) with itself or another watermelon plant to produce a further generation; and further comprising selecting a watermelon plant from the further generation based on the presence of said polymorphism; and wherein the polymorphism is located in a genomic region flanked by loci NCLAN009404570 (SEQ ID NO:28) and NCLAN009405170 (SEQ ID NO:59) on LG2; or within 15 cM thereof. 
	Applicants describe the development of a segregating population and the development of a linkage map in order to map ms-1 (i.e., male sterile-1 gene; the gene that controls male sterility in watermelon) in the watermelon genome (Example 1, pages 26-27, paragraphs 0085-0088). The ms-1 gene mapped on linkage group 2 of the consensus map in the interval of the SNP markers NW0249314 (SEQ ID NO:1)/NW0249599 (SEQ ID NO:6) (colocalized) and NW0250301 (SEQ ID NO:78) (page 27, paragraph 0088).
	Applicants describe that, after additional targeted re-sequencing, the mapping panel was analyzed with the marker NCLAN009584571 (SEQ ID NO:33). The marker was confirmed as being closely linked to ms-1 (i.e., male sterile-1), but did not reduce the interval of 81-82.46 cM (page 29, paragraph 0097). 
Applicants describe that the marker NCLAN009584571 (SEQ ID NO:33) was the only male sterility informative marker segregating in all families (page 30, paragraphs 0098-00100).
	Applicants describe a sequence alignment for two sterile families (WAS-45-2158S and WML-45-1445) showing the 10 bp deletion in the sterile lines assayed by marker NCLAN009584571 (SEQ ID NO:33) (page 6, paragraph 0012; Figure 3).
	Based on the disclosure, it appears that the male sterile phenotype in watermelon is correlated with the presence of the 10-bp deletion depicted in Figure 3. 
	The disclosure states that the ms-1 (male sterility-1) gene has been mapped to a 1.5 cM interval between 81-82.5 cM on LG2 (linkage group 2). The marker NCLAN009584571 (SEQ ID NO:33) is highly associated to the trait (page 31, paragraph 00101).
	A written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In addition, "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, which are adequately described and are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). In addition, “[A] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
	With the exception of NCLAN009584571 (SEQ ID NO:33), Applicants do not specifically describe nor do they reduce to practice any other polymorphism(s) that with any predictability segregate with the trait of male sterility. 
The polymorphism in claims 1, 3, 4, 9-12 and 17 is not described in any way to allow one skilled in the art to predict or determine its structure. The claims do not indicate what polymorphism is associated with the male sterile phenotype. The only description of the polymorphism is that it is in or genetically linked to a locus, said locus being somewhere between two markers on LG2, which is also undefined. There is no description of the structure, size or location of the loci, and no description of the polymorphism within or genetically linked said loci. It should be noted that “genetically linked” encompasses regions outside of the locus flanking region.
One skilled in the art cannot predict the structure of the polymorphism resulting in the male sterile phenotype from Applicant's disclosure of general genetic linkage or being located within a very large and structurally undisclosed region i.e. 15cM on either side of a claimed sequence. A region 30cM long would be expected to have a crossover event 30% of the time during meiosis which can result in the locus responsible for the claimed phenotype to be disconnected from the claimed sequence.
	Applicants do not describe a representative number of polymorphism(s) that are genetically linked to some unspecified locus that confers male sterile phenotype, which comprises the 94.33 cM (4,450,000) bp-long interval between loci NW0249314 (SEQ ID NO:1) and NW0250301 (SEQ ID NO:78); between SEQ ID NO: 22 and 59, a region which is 11.05 cM, nor within 15 cM thereof; in a method claim to determining the genotype associated with a male sterile phenotype in watermelon, and producing a watermelon plant that comprises in its genome at least one locus associated with a male sterile phenotype. 
	Given Applicants have provided very vague description of the method steps or structures that would link a myriad of unspecified polymorphisms that are somehow genetically linked to some unspecified loci that confer male sterile phenotype, in an interval that comprises loci NW0249314 (SEQ ID NO:1) and NW0250301 (SEQ ID NO:78) or between SEQ ID NO: 22 and 59 or within 15 cM thereof, it remains unclear what features or method steps are capable of performing the claimed function. The specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/ menu/written.pdf. 


Enablement
Claims 1, 3-6, 9-14 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The applicant’s disclosure is as set forth above. The markers claimed only seem to be used for mapping purposes. As such, the markers cannot be considered polymorphic or part of the allele associated with male sterility. As such, the markers only serve to describe a specific location from a specific source material that comprises the locus. However, outside of the specific population exemplified in the specification, it would be unpredictable that these markers would be predictive of the male sterility phenotype. To support this position, reference is made to the teaching of Mauricio (Mauricio, R. Nature Reviews, Genetics. 2:370-381, 2001 (U)). In this review, Mauricio summarizes the results of several QTL mapping experiments on yield and height of maize, including replicate studies of the same crosses. Although the same QTLs were detected across studies, some of those detected were unique to each cross. Even the replicate studies did not detect the same QTLs. See page 378, right column, second paragraph. As such, in view of Mauricio, the broad population contemplated by Applicant raises issues of unpredictability with respect to QTLs being repeatable in a genetically divergent cross. 
Because the polymorphism associated with the male sterile phenotype is not specified, and the location where said polymorphism occurs is not recited other than vague and broad genetic linkage to a locus, wherein the locus is not defined by structure, size or location, one skilled in the art cannot make and use the claimed methods as commensurate in scope with the claims without excessive burden and undue experimentation.
Moreover, there would be unpredictability with using markers as the basis to define the genetic material from other backgrounds as the source of the introgressed traits. In other words, the markers only seem enabled for an introgressed genomic region wherein the source is the specific watermelon lines described in the specification.
Therefore, given the breadth of the claims, the lack of guidance and working examples showing how to use the claimed markers to make the broad genus of plants having the male sterility phenotype, and the state-of-the art as discussed above, it is clear that undue trial and error experimentation would have been required to practice the claimed invention. Therefore, the invention is not enabled throughout the broad scope of the claims.

Double Patenting
	i. Claims 1, 3, 4, 6, 9-12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,316,369.
ii. Claims 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,801,075.
iii. Claim 4 of the current application is identical in scope to claim 2 of U.S. Pat. No. 10,801,075.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

i.	Claims 1, 3, 4, 6, 9-12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,316,369. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent recites SEQ ID NO:33 as the polymorphism for the claimed methods. The claims in the instant application do not specify a SEQ ID NO. for the claimed methods. Thus, the species (SEQ ID NO:33) renders obvious the genus (a generic polymorphism).

ii.	Claims 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,801,075. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the issued patent recites a selecting step and claim 3 of the instant application does not. Thus, the scope of claim 3 of the instant application is broader than claim 2 of the issued patent. Moreover, it would have been obvious to select for the plant having the male sterile phenotype once the polymorphism associated with the male sterile phenotype is detected. Claim 3 of the issued patent recites the elected SEQ ID NO:22 of the instant application.
	
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
iii.	Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,801,075. This is a statutory double patenting rejection. Claim 4 of the current application is identical in scope to claim 2 of U.S. Pat. No. 10,801,075.

Conclusion
Claims 1, 3-6, 9-14 and 17-19 are rejected.
The claims are free of the prior art. The closest prior art is Tolla (US PG Pub. no. 2013/0160154 A1), which teaches crossing male sterile watermelon WAS-45-2158 and selecting for the phenotype of male sterility [0023-0024]. However, Tolla does teach or suggest selecting for markers associated with male sterility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/PHUONG T BUI/               Primary Examiner, Art Unit 1663